Citation Nr: 1411698	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for accrued and substitution benefits purposes.

2.  Entitlement to service connection for tinnitus, for accrued and substitution benefits purposes.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney at Law, Veterans Legal Advocacy Group 




ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active military service from November 1943 to March 1946.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims for service connection for bilateral hearing loss and for tinnitus. 

By decision dated in February 2012, the Board denied the claims on appeal.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2012, during the pendency of his appeal to the Court, the Veteran died.  His surviving spouse subsequently requested to be substituted as the appellant.  38 U.S.C.A. § 5121A (West Supp. 2013).  Thereafter, pursuant to a February 2013 Order, the Court granted the appellant's request for substitution.  As a result, the appellant has been substituted as the claimant for the purposes of processing to completion the claims that were pending at the date of the Veteran's death.  In a September 2013 Order, the Court granted a Joint Motion for Remand, and remanded the claim to the Board for compliance with actions specified in the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on her part.

REMAND

The Board finds that further development is necessary prior to final adjudication of the appellant's claims.  As stated above, the appellant is the substitute claimant and has stepped into the shoes of the Veteran for the purposes of processing this appeal to completion.  A substitute claimant may submit additional evidence in support of a claim.  Similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record in substitution cases is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.

In a September 2013 Joint Motion, the parties agreed that remand of the case was warranted because of their finding that the Board erred in relying on the October 2009 VA examination as it was inadequate for rating purposes.  Specifically, the parties determined that the examiner's reliance on the lack of service medical records as the basis for his opinion was misplaced as the majority of the Veteran's service treatment records were presumed destroyed by fire.

Turning to the facts of this case, the appellant has put forth the Veteran's original contention that his bilateral hearing loss and tinnitus were caused by exposure to loud noise during his military service, including aircraft engines and weapons fire, while he was aboard a bomber as a gunner.  The Veteran reported that he had symptoms upon separation from service, that his family and friends also noticed that he had difficulty hearing, and that he was told he had hearing loss by a physician in approximately 1948 or 1949, but these records were no longer available.  

The Veteran's STRs are partially unavailable, and were believed to have been destroyed in a fire in July 1973 at the NPRC facility.  In such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

A review of the record shows that the available STRs include his entrance examination and several unrelated treatment notes.  The Board notes that the lack of evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  Moreover, the laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that where there is no evidence of hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in- service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With regard to the Veteran's reported service as a gunner aboard a B24 bomber, the Board notes that the law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99.  In this case, the Veteran submitted several service reports in the form of training certificates showing he was trained as a crewmember (gunner) aboard a bomber.  His discharge papers note "battles and campaigns" that included Air Offensive Japan, East Indies, South Philippines, and Western Pacific, and his military occupation specialty (MOS) was listed as an "aerial gunner".  Further, he submitted a buddy statement from a fellow service member, who reported they were in a heavy bombardment crew, and he was the "nose gunner" while the Veteran was the "belly gunner" on a B24 Liberator.  Under the circumstances, the Board finds that the Veteran's participation in combat has been established and he would be entitled to the presumptions at 38 U.S.C.A. § 1154(b).  Moreover, based on the above, the Board concedes that the Veteran was exposed to loud noise during service.  

With regard to current disabilities, the record reveals that VA audiological testing conducted in October 2009 confirmed that the Veteran had bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contended he has had symptoms since service, and he is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, there is sufficient evidence of current disabilities of hearing loss and tinnitus. 

On a VA examination in October 2009, it was noted that the Veteran was exposed to noise during service, and that his post-service noise exposure included working in two different factories for a total of 40 years.  The examiner opined that due to the lack of hearing related complaints in the Veteran's service records, that his hearing loss and tinnitus were less likely caused by military noise exposure and more likely the result of post-discharge noise exposure and presbycusis. 

In light of the joint motion for remand, wherein the parties basically agreed that the October 2009 examination/opinion was inadequate for rating purposes, a VA addendum opinion should be obtained on the issue of whether the Veteran's bilateral hearing loss and/or tinnitus was incurred during active service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Forward the claims folder, to include a copy of this remand, to the examiner who conducted the October 2009 examination, for a supplemental opinion.  Request that the examiner review the claims folder and to note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions. 

a.  The examiner should be advised of the Veteran's combat noise exposure in service, and of his competency to report on the presence of his symptoms (i.e., hearing loss, ringing in ears) since service.  The examiner may not merely rely on the lack of relevant service treatment records, since the majority of the Veteran's service treatment records were presumed destroyed by fire and such reliance would otherwise be improper.

b.  The examiner should be asked to provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to excessive noise exposure in service, or whether any such relationship is unlikely (i.e., less than a 50 percent probability). 

c.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

